          Case 5:19-cv-07792-SVK Document 8 Filed 12/02/19 Page 1 of 3




 1 Ekwan E. Rhow - State Bar No. 174604
      erhow@birdmarella.com
 2 Thomas R. Freeman - State Bar No. 135392
      tfreeman@birdmarella.com
 3 Marc E. Masters - State Bar No. 208375
      mmasters@birdmarella.com
 4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Marc L. Godino – State Bar No. 182689
 8 Jonathan M. Rotter – State Bar No. 234137
   GLANCY PRONGAY & MURRAY LLP
 9 1925 Century Park East, Suite 2100
   Los Angeles, California 90067-2561
10 Telephone: (310) 201-9150
   info@glancylaw.com
11
   Attorneys for Plaintiff Misty Hong
12
13                        UNITED STATES DISTRICT COURT
14           NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
15
16 MISTY HONG, individually and on             CASE NO. 5:19-cv-07792-SVK
   behalf of all others similarly situated,
17
                 Plaintiff,                    NOTICE OF APPEARANCE OF
18                                             MARC E. MASTERS
          vs.
19
   BYTEDANCE, INC., a corporation,
20
   TIKTOK, INC., a corporation;
21 BEIJING BYTEDANCE
   TECHNOLOGY CO. LTD., a
22
   privately-held company; and
23 MUSICAL.LY, a corporation.
24                Defendants.
25
26
27
28
     3619870.1                                                       Case No. 5:19-cv-07792-SVK
                           NOTICE OF APPEARANCE OF MARC E. MASTERS
          Case 5:19-cv-07792-SVK Document 8 Filed 12/02/19 Page 2 of 3




1 TO THE CLERK OF COURT, ALL PARTIES AND THEIR ATTORNEYS
2 OF RECORD:
3                PLEASE TAKE NOTICE that Marc E. Masters of Bird, Marella, Boxer,
4 Wolpert, Nessim, Drooks, Lincenberg & Rhow, P.C., hereby enters his appearance
5 as attorney of record for Plaintiff Misty Hong. The address, phone number,
6 facsimile number, and email address at which Mr. Masters may be contacted are as
7 follows: 1875 Century Park East, 23rd Floor, Los Angeles, California 90067;
8 telephone number (310) 201-2100; facsimile number (310) 201-2110; email address
9 mmasters@birdmarella.com.
10
11 DATED: December 2, 2019                 Bird, Marella, Boxer, Wolpert, Nessim,
                                           Drooks, Lincenberg & Rhow, P.C.
12
13
                                           By:         /s/ Marc E. Masters
14
                                                             Marc E. Masters
15                                               Attorneys for Plaintiff Misty Hong
16
17
18
19
20
21
22
23
24
25
26
27
28
     3619870.1
                                                  2                     Case No. 5:19-cv-07792-SVK
                              NOTICE OF APPEARANCE OF MARC E. MASTERS
          Case 5:19-cv-07792-SVK Document 8 Filed 12/02/19 Page 3 of 3




1                                   CERTIFICATE OF SERVICE
2                I hereby certify that on this 2nd day of December 2019, I electronically filed
3 the foregoing Notice of Appearance with the Clerk of the Court using the CM/ECF
4 system, thereby serving all parties and counsel of record.
5
6
                                                          /s/ Marc E. Masters
7
                                                              Marc E. Masters
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3619870.1
                                                     3                     Case No. 5:19-cv-07792-SVK
                                 NOTICE OF APPEARANCE OF MARC E. MASTERS
